2015 WI 39

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2014AP569-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Ernesto Chavez, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Ernesto Chavez,
                                  Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST CHAVEZ

OPINION FILED:          April 17, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                                 2015 WI 39
                                                                       NOTICE
                                                         This opinion is subject to further
                                                         editing and modification.   The final
                                                         version will appear in the bound
                                                         volume of the official reports.
No.    2014AP569-D


STATE OF WISCONSIN                                  :             IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Ernesto Chavez, Attorney at Law:

Office of Lawyer Regulation,                                                 FILED
             Complainant,
                                                                       APR 17, 2015
      v.
                                                                          Diane M. Fremgen
                                                                       Clerk of Supreme Court
Ernesto Chavez,

             Respondent.




      ATTORNEY       disciplinary           proceeding.        Attorney's            license
suspended.


      ¶1     PER    CURIAM.     On   November           25,   2014,        the   Honorable
William    Eich,    the   referee      in    this       matter,      issued      a    report
recommending that Attorney Ernesto Chavez be declared in default
and that his license to practice law in Wisconsin be suspended
for   a    period    of   one   year        for   41      counts      of     professional
misconduct.        The referee also recommended that Attorney Chavez
pay restitution to one client and to the Wisconsin Lawyers' Fund
for Client Protection (Fund), which made payments to three other
                                                                                  No.     2014AP569-D



clients.        The referee further recommended that Attorney Chavez
be required to pay the full costs of this proceeding, which are
$677.58 as of December 15, 2014.
      ¶2     We declare Attorney Chavez to be in default.                                     We agree
with the referee that Attorney Chavez's professional misconduct
warrants    a     one-year         license     suspension.             We    also       agree       that
Attorney Chavez should be ordered to make restitution and pay
the full costs of this proceeding.
      ¶3     Attorney         Chavez        was        admitted    to       practice          law     in
Wisconsin in 2000.                 The address he has on file with the State
Bar   of   Wisconsin          is    Madison,       Wisconsin;          however,          it    is    the
belief of the Office of Lawyer Regulation (OLR) that Attorney

Chavez resides in the state of Washington.
      ¶4     In 2008, Attorney Chavez received a private reprimand
in a civil rights case, in which he failed to keep his clients
informed of the status or merits of their case and failed to
respond to numerous requests for information.                               Private Reprimand
No.   2008-34.           On        April     23,       2012,    this     court          temporarily
suspended Attorney Chavez's law license pursuant to SCR 22.03(4)
for   failure       to        cooperate        in        various       OLR        investigations
concerning        his    conduct.                 In     addition,          his         license      is
administratively suspended for failure to pay State Bar dues and
failure      to      complete              continuing          legal        education            (CLE)
requirements.

      ¶5     On March 13, 2014, the OLR filed a complaint against
Attorney Chavez alleging 41 counts of misconduct with respect to
his   handling      of    nine        client       matters.        Attorney             Chavez       was
                                                   2
                                                              No.   2014AP569-D



personally served with the complaint on April 18, 2014.                      He
failed to file an answer.         The OLR filed a motion for default
judgment on June 24, 2014.       Attorney Chavez was notified at both
his home address and his last known professional address of a
telephone hearing on the motion scheduled for October 6, 2014.
Attorney Chavez failed to appear in any manner at the hearing.
On November 13, 2014, the referee issued an order recommending
that Attorney Chavez be found in default.             As noted above, the
formal referee's report followed on November 25, 2014.
     ¶6     The   allegations   in    the   OLR's   complaint,      which   are
discussed    in   detail   in   the   referee's     report,    will   not    be
extensively recited or repeated here.          We will briefly summarize

the incidents giving rise to the misconduct.
     Representation of S.C. (Counts One through Four)
     ¶7     In April of 2009, S.C. and her husband hired Attorney
Chavez to represent them in two appellate cases.                    S.C. paid
Attorney Chavez $1,500.         No written fee agreement was signed.
Attorney Chavez placed the $1,500 advanced fee in a non-trust
account.     S.C. terminated Attorney Chavez's representation in
November 2009.     Attorney Chavez never returned S.C.'s files.
     ¶8     In April of 2010, Attorney Chavez executed a one-year
diversion agreement with the OLR concerning a grievance S.C. had
filed.     In July of 2011, the OLR informed Attorney Chavez that
he had breached the diversion agreement and that the OLR would
continue investigating S.C.'s grievance.




                                      3
                                                        No.    2014AP569-D



       ¶9     The OLR's complaint alleged, and the referee found,
that       Attorney   Chavez   committed   the   following    counts   of
misconduct with respect to his representation of S.C.:

            [COUNT ONE] By failing to provide a written fee
       agreement to [S.C.] when she paid an advanced fee of
       $1,500   for   his  representation, Chavez   violated
       SCR 20:1.5(b)(1) and (2).1

            [COUNT TWO] Upon receipt of $1,500, specifically
       in anticipation of providing legal representation to
       [S.C.], by failing to deposit those funds into his
       trust account, instead admittedly depositing the funds
       into his general account, and with no evidence that he
       intended to utilize the alternative fee placement
       measures permitted under SCR 20:1.15(b)(4m), Chavez
       violated SCR 20:1.15(b)(4).2
       1
           SCR 20:1.5(b)(1) and (2) provide:

            (1) The scope of the representation and the basis
       or rate of the fee and expenses for which the client
       will be responsible shall be communicated to the
       client in writing, before or within a reasonable time
       after commencing the representation, except when the
       lawyer will charge a regularly represented client on
       the same basis or rate as in the past.       If it is
       reasonably   foreseeable  that  the   total   cost  of
       representation to the client, including attorney's
       fees, will be $1000 or less, the communication may be
       oral or in writing. Any changes in the basis or rate
       of the fee or expenses shall also be communicated in
       writing to the client.

            (2) If the total cost of representation to the
       client, including attorney's fees, is more than $1000,
       the purpose and effect of any retainer or advance fee
       that is paid to the lawyer shall be communicated in
       writing.
       2
           SCR 20:1.15(b)(4) provides:

            Except as provided in par. (4m), unearned fees
       and advanced payments of fees shall be held in trust
       until earned by the lawyer, and withdrawn pursuant to
                                                      (continued)
                                     4
                                             No.   2014AP569-D


     [COUNT THREE]     By failing to return [S.C.'s]
files to her, Chavez violated SCR 20:1.16(d).3

     [COUNT FOUR]    By failing to respond to OLR,
Chavez violated SCR 22.03(2) and (6),4 enforceable via
SCR 20:8.4(h).5

sub. (g). Funds advanced by a client or 3rd party for
payment of costs shall be held in trust until the
costs are incurred.
3
    SCR 20:1.16(d) provides:

     Upon termination of representation, a lawyer
shall take steps to the extent reasonably practicable
to protect a client's interests, such as giving
reasonable notice to the client, allowing time for
employment of other counsel, surrendering papers and
property to which the client is entitled and refunding
any advance payment of fee or expense that has not
been earned or incurred. The lawyer may retain papers
relating to the client to the extent permitted by
other law.
4
    SCR 22.03(2) and (6) provide:

     (2)   Upon    commencing   an   investigation, the
director shall notify the respondent of the matter
being investigated unless in the opinion of the
director the investigation of the matter requires
otherwise.    The respondent shall fully and fairly
disclose all facts and circumstances pertaining to the
alleged misconduct within 20 days after being served
by ordinary mail a request for a written response.
The director may allow additional time to respond.
Following receipt of the response, the director may
conduct further investigation and may compel the
respondent to answer questions, furnish documents, and
present   any   information   deemed   relevant  to the
investigation.

       . . . .

     (6) In the course of the investigation, the
respondent's  wilful  failure   to  provide   relevant
information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a
                                                (continued)
                               5
                                                        No.    2014AP569-D



       Representation of G.N. and G.S. (Counts Five through Ten)
       ¶10    In January of 2010, G.N. paid Attorney Chavez $5,000
to represent her brother, G.S., in post-conviction proceedings.
Attorney Chavez deposited the money into his business account.
Attorney Chavez made various false statements to G.N. and to
G.S.'s wife, including that he had ordered transcripts, that he
had contacted a social worker at G.S.'s prison to schedule a
visit, and that he had drafted a brief.
       ¶11    In April of 2011, G.N. wrote to Attorney Chavez asking
him to refund the $5,000.          Attorney Chavez told G.N. that he
would send her the brief but would refund the money if she did
not approve of the brief.          Attorney Chavez never sent G.N. a

brief, nor did he refund any money.         In September of 2012, the
Fund paid $5,000 to G.N. as reimbursement for her legal fees.
       ¶12    The OLR's complaint alleged, and the referee found,
that       Attorney   Chavez   committed   the   following    counts   of
misconduct with respect to his representation of G.N. and G.S.:

            [COUNT FIVE] By failing to order any transcripts
       or take any post-conviction action on [G.S.'s] behalf,
       Chavez violated SCR 20:1.3.6

       disclosure are misconduct, regardless of the merits of
       the matters asserted in the grievance."
       5
       SCR 20:8.4(h) provides that it is professional misconduct
for a lawyer to "fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."
       6
       SCR 20:1.3 provides that "[a] lawyer shall act with
reasonable diligence and promptness in representing a client."



                                     6
                                                 No.   2014AP569-D


     [COUNT SIX]   Having accepted $5,000 from [G.N.]
to pursue post-conviction proceedings, and in the
absence of any evidence of having prepared any motions
or documents on behalf of [G.S.], Chavez violated
SCR 20:1.5(a).7

      [COUNT SEVEN]    By failing to return any of
[G.N.'s] money, after admitting she was entitled to at
least     a   partial    refund,    Chavez    violated
SCR 20:1.16(d).

     [COUNT   EIGHT]      Upon  receipt   of   $5,000,
specifically   in  anticipation  of  providing   legal
representation to [G.S.], by failing to deposit those
funds into his trust account, instead admittedly
7
    SCR 20:1.5(a) provides:

     A lawyer shall not make an agreement for, charge,
or collect an unreasonable fee or an unreasonable
amount for expenses. The factors to be considered in
determining the reasonableness of a fee include the
following:

     (1) the time and labor required, the novelty and
difficulty of the questions involved, and the skill
requisite to perform the legal service properly;

     (2) the likelihood, if apparent to the client,
that the acceptance of the particular employment will
preclude other employment by the lawyer;

     (3) the fee customarily charged in the locality
for similar legal services;

       (4) the amount involved and the results obtained;

     (5) the time limitations imposed by the client or
by the circumstances;

     (6) the nature and length      of   the   professional
relationship with the client;

     (7) the experience, reputation, and ability         of
the lawyer or lawyers performing the services; and

       (8) whether the fee is fixed or contingent.


                              7
                                                              No.    2014AP569-D


        depositing the funds into a non-trust account, and
        with no evidence that he intended to utilize the
        alternative fee placement measures permitted under
        SCR 20:1.15(b)(4m), Chavez violated SCR 20:1.15(b)(4).

             [COUNT NINE]     By providing false information
        regarding case status, including that transcripts had
        been requested, that he had been attempting to set up
        a phone visit with [G.S.], and that he had a draft
        brief that he would provide to [G.N.], Chavez violated
        SCR 20:8.4(c).8

             [COUNT TEN]    By failing to respond to OLR's
        investigation of [G.N.'s] and [G.S.'s] grievance,
        Chavez violated SCR 22.03(2) and (6), enforceable via
        SCR 20:8.4(h).
        Representation of L.T. (Counts 11-14)

        ¶13     Attorney Chavez's Wisconsin law license was suspended
for failure to comply with CLE reporting requirements on June 6,
2011.        Attorney Chavez began representing L.T. in a Dane County

case in August of 2010.           In late June of 2011, Attorney Chavez
sent emails to opposing counsel about a possible agreement in
the L.T. case and appeared on L.T.'s behalf at a plea hearing in
Dane        County.    Attorney   Chavez    failed   to   notify    the   court,
opposing counsel, or his client of his suspension.
        ¶14     The OLR's complaint alleged, and the referee found,
that        Attorney   Chavez     committed   the    following      counts    of
misconduct with respect to his representation of L.T.:

             [COUNT 11] By failing to provide notice of his
        suspension to his client, the court, or opposing



        8
       SCR 20:8.4(c) provides that it is professional misconduct
for a lawyer to "engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."



                                        8
                                                  No.   2014AP569-D


    counsel, Chavez violated [SCR] 22.26(1)(a), (b), and
    (c),9 enforceable via SCR 20:8.4(f).10

         [COUNT 12] By failing to withdraw from the case
    when    he     was    suspended,  Chavez    violated
                       11
    SCR 20:1.16(a)(1).

         [COUNT 13]   By telling the bailiff on June 29,
    2011 that they were prepared to proceed, negotiating
    with the district attorney's office, and preparing to

    9
         SCR 22.26(1)(a), (b), and (c) provide:

         (1) On or before the effective date of license
    suspension or revocation, an attorney whose license is
    suspended or revoked shall do all of the following:

         (a) Notify by certified mail all clients being
    represented in pending matters of the suspension or
    revocation and of the attorney's consequent inability
    to act as an attorney following the effective date of
    the suspension or revocation.

         (b) Advise the clients to seek legal advice of
    their choice elsewhere.

         (c) Promptly provide written notification to the
    court or administrative agency and the attorney for
    each party in a matter pending before a court or
    administrative agency of the suspension or revocation
    and of the attorney's consequent inability to act as
    an attorney following the effective date of the
    suspension or revocation.    The notice shall identify
    the successor attorney of the attorney's client or, if
    there is none at the time notice is given, shall state
    the client's place of residence.
    10
       SCR 20:8.4(f) provides that it is professional misconduct
for a lawyer to "violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."
    11
       SCR 20:1.16(a)(1), as relevant here, provides that a
lawyer shall withdraw from the representation of a client if
"the representation will result in violation of the Rules of
Professional Conduct or other law."



                                  9
                                             No.   2014AP569-D


enter a plea on his client's behalf in State v. [L.T.]
while his law license was suspended, Chavez violated
SCR 31.10(1)12 and [SCR] 22.26(2),13 which are enforced
under   the    Rules  of   Professional   Conduct   via
SCR 20:8.4(f).

     [COUNT 14] By failing to respond to OLR, Chavez
violated   SCR 22.03(2)  and  (6),  enforceable  via
SCR 20:8.4(h).

12
     SCR 31.10(1) provides:

     If a lawyer fails to comply with the attendance
requirement of SCR 31.02, fails to comply with the
reporting requirement of SCR 31.03(1), or fails to pay
the late fee under SCR 31.03(2), the board shall serve
a notice of noncompliance on the lawyer. This notice
shall advise the lawyer that the lawyer’s state bar
membership   shall  be  automatically   suspended  for
failing to file evidence of compliance or to pay the
late fee within 60 days after service of the notice.
The board shall certify the names of all lawyers so
suspended under this rule to the clerk of the supreme
court, all supreme court justices, all court of
appeals and circuit court judges, all circuit court
commissioners appointed under SCR 75.02(1) in this
state, all circuit court clerks, all juvenile court
clerks, all registers in probate, the executive
director of the state bar of Wisconsin, the Wisconsin
State Public Defender’s Office, and the clerks of the
federal district courts in Wisconsin.   A lawyer shall
not engage in the practice of law in Wisconsin while
his or her state bar membership is suspended under
this rule.
13
     SCR 22.26(2) provides:

     An attorney whose license to practice law is
suspended or revoked or who is suspended from the
practice of law may not engage in this state in the
practice   of  law  or   in  any  law   work  activity
customarily done by law students, law clerks, or other
paralegal personnel, except that the attorney may
engage in law related work in this state for a
commercial employer itself not engaged in the practice
of law.



                              10
                                                                 No.    2014AP569-D



       Representation of T.D. (Counts 15-18)
       ¶15     In      May   of   2011,        Attorney     Chavez     filed    an
administrative appeal on behalf of T.D. in Green County.                        On
July 8, 2011, after his license was administratively suspended,
Attorney Chavez appeared at a final status teleconference in the
T.D. case.          Opposing counsel informed the judge that Attorney
Chavez was suspended, and Attorney Chavez admitted it.
       ¶16     The OLR's complaint alleged, and the referee found,
that        Attorney    Chavez    committed      the      following    counts   of
misconduct with respect to his representation of T.D.:

            [COUNT 15]     By failing, prior to the first
       July 8, 2011 status conference, to provide notice of
       his suspension to adverse counsel or the court in City
       of    Brodhead     v.    [T.D.],     Chavez    violated
       [SCR] 22.26(1)(c), enforceable via SCR 20:8.4(f).

            [COUNT 16]    By making an appearance on [T.D.'s]
       behalf at the first July 8, 2011 status conference in
       City of Brodhead v. [T.D.], and by thereafter
       attempting   to   negotiate    an   agreement    with the
       prosecuting   attorney   while    his   law   license was
       suspended,    Chavez   violated      SCR    31.10(1)  and
       SCR 22.26(2), enforceable via SCR 20:8.4(f).

            [COUNT 17]   Having terminated his representation
       of [T.D.] as a result of his June 6, 2011 law license
       suspension, and having been ordered by the court in
       the course of a teleconference on July 8, 2011 to
       write a letter to [T.D.] informing him of a July 15,
       2011 status conference, by thereafter failing to
       provide such information to [T.D.], Chavez violated
       SCR 20:1.16(d) and SCR 20:3.4(c).14

       14
       SCR 20:3.4(c) provides that a lawyer shall not "knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists."



                                          11
                                                                  No.    2014AP569-D


            [COUNT 18] By failing to respond to OLR, Chavez
       violated   SCR 22.03(2)  and  (6),  enforceable  via
       SCR 20:8.4(h).
       Representation of S.B. (Counts 19-21)
       ¶17   In   July    of   2011,    after       his       license    had     been
administratively suspended, Attorney Chavez represented S.B. in
a Lafayette County case.         He waived S.B.'s preliminary hearing
and filed a request for substitution.               He failed to notify his
client, the court, or opposing counsel of his suspension.
       ¶18   The OLR's complaint alleged, and the referee found,

that    Attorney     Chavez    committed      the     following         counts     of
misconduct with respect to his representation of S.B.:

             [COUNT 19]   By failing, prior to the July 11,
       2011 preliminary hearing, to provide notice of his
       suspension to his client, adverse counsel, or the
       court    in   State    v.   [S.B.],  Chavez    violated
       SCR 22.26(1)(a),    (b),  and   (c),  enforceable   via
       SCR 20:8.4(f).

            [COUNT 20]    By making an appearance on [S.B.'s]
       behalf at a July 11, 2011 preliminary hearing in State
       v. [S.B.] while his law license was suspended, Chavez
       violated SCR 31.10(1) and [SCR] 22.26(2), enforceable
       via SCR 20:8.4(f).

            [COUNT 21] By failing to respond to OLR, Chavez
       violated   SCR 22.03(2)  and  (6),  enforceable  via
       SCR 20:8.4(h).
       Representation of T.B. (Counts 22-26)
       ¶19   In   April   of   2011,   T.B.     hired     Attorney      Chavez     to
represent her in a municipal traffic case and paid him $1,500
for    the   representation.       Between      May     and    August    of    2011,
Attorney Chavez stopped updating T.B. about her case in spite of
the fact that she left him numerous voicemails.                     In August of


                                       12
                                                           No.     2014AP569-D



2011, after his law license had been administratively suspended,
Attorney Chavez contacted T.B. and told her he could represent
her only if her case did not go to trial.             He admitted to T.B.
that his law license was suspended.         In March of 2012, the Fund
paid $1,500 to T.B. as reimbursement for her legal fees.
       ¶20   The OLR's complaint alleged, and the referee found,
that    Attorney    Chavez     committed    the     following     counts   of
misconduct with respect to his representation of T.B.:

            [COUNT 22]    By collecting a fee of $1,500 as
       payment for all pre-trial services, then failing to
       fulfill his obligations under the fee agreement,
       Chavez violated SCR 20:1.5(a).

            [COUNT 23] By failing to withdraw from the case
       when    he     was  suspended,    Chavez    violated
       SCR 20:1.16(a)(1).

            [COUNT 24]       By failing to provide notice of his
       suspension    to        his   client,   Chavez    violated
       SCR 22.26(1)(a)         and    (b),    enforceable     via
       SCR 20:8.4(f).

            [COUNT 25]     By telling [T.B.] that he could
       continue to represent her as long as she did not go to
       trial, and telling her that he would attend her case
       review on August 22, 2011 while his law license was
       suspended, Chavez violated SCR 20:8.4(c).

            [COUNT 26] By failing to respond to OLR, Chavez
       violated   SCR 22.03(2)  and  (6),  enforceable  via
       SCR 20:8.4(h).
       Representation of T.D. and J.B. (Counts 27-32)
       ¶21   In   May   of   2010,   T.D.   hired    Attorney     Chavez   to
represent her son, J.B., in a criminal appeal.              T.D. signed a
fee agreement and paid Attorney Chavez $2,000.                  She gave him
another $1,000 within the following month.            Attorney Chavez had


                                     13
                                                                      No.    2014AP569-D



one    meeting    with   J.B.     in     July    of     2010    where      J.B.    signed
paperwork    confirming     that       Attorney       Chavez    was   to    appeal    his
criminal conviction.          Attorney Chavez never filed a notice of
intent to pursue post-conviction relief in circuit court, nor
did he file an appeal in the court of appeals.                        Attorney Chavez
never informed T.D. or J.B. of his administrative suspension and
inability    to    handle   the        appeal,    nor     did    he     withdraw     from
representation.
       ¶22   The OLR's complaint alleged, and the referee found,
that    Attorney     Chavez     committed         the     following         counts     of
misconduct with respect to his representation of T.D. and J.B.:

            [COUNT 27] By failing to file notice in Circuit
       Court of [J.B.'s] intent to appeal, or an appeal in
       the Court of Appeals, or to otherwise further [J.B.'s]
       interests, Chavez violated SCR 20:1.3.

            [COUNT 28]   By collecting a fee of $3,000, then
       failing to fulfill his obligations under the fee
       agreement, Chavez violated SCR 20:1.5(a).

            [COUNT 29]   By failing to withdraw from [J.B.'s]
       case   when   he   was   suspended,   Chavez  violated
       SCR 20:1.16(a)(1).

            [COUNT 30]     By failing to protect [J.B.'s]
       appellate rights after he ended his representation,
       Chavez violated SCR 20:1.16(d).

            [COUNT 31]      By failing to provide notice of his
       suspension    to       his   client,    Chavez   violated
       SCR 22.26(1)(a)      and   (b),   enforceable  via    SCR
       20:8.4(f).

            [COUNT 32] By failing to respond to OLR, Chavez
       violated   SCR 22.03(2)  and  (6),  enforceable  via
       SCR 20:8.4(h).




                                          14
                                                                         No.        2014AP569-D



       Representation of J.G. (Counts 33-34)
       ¶23   In     May     of    2010,        J.G.    hired      Attorney      Chavez       in
anticipation of criminal charges being filed against him.                                 J.G.
signed a fee agreement and agreed to pay Attorney Chavez $1,500
over time.        He paid Attorney Chavez at least $1,000.                          After his
law    license     was     administratively            suspended,      Attorney          Chavez
offered to prepare papers for J.G. in a civil case in return for
a   fee   plus     part    of    the    settlement.          In     September       of    2011,
Attorney     Chavez       told    the    OLR    that    he    was    going     to    draft    a
complaint for J.G., who would then appear pro se.
       ¶24   The OLR's complaint alleged, and the referee found,
that      Attorney       Chavez        committed       the     following       counts        of

misconduct with respect to his representation of J.G.:

            [COUNT 33]    By failing to provide notice of his
       suspension to his client, and to advise his client to
       seek   legal    advice    elsewhere,  Chavez   violated
       [SCR] 22.26(1)(a)     and     (b),   enforceable    via
       SCR 20:8.4(f).

            [COUNT 34] By failing to respond to OLR, Chavez
       violated   SCR 22.03(2)  and  (6),  enforceable  via
       SCR 20:8.4(h).
       Representation of V.S. (Counts 35-41)
       ¶25   In    March    of    2011,    V.S.       was    charged    in   three       Adams
County traffic cases.             In May of that year, she hired Attorney
Chavez to represent her.                 She signed a fee agreement and paid
him $500 as partial payment toward a flat fee.                          Attorney Chavez
never filed a notice of appearance or took any other action on
V.S.'s behalf.         On June 27, 2011, V.S. appeared in court for a
return     date,     but   Attorney       Chavez       did   not    appear.          Opposing

                                               15
                                                         No.    2014AP569-D



counsel informed V.S. that Attorney Chavez's license had been
suspended.       In September of 2012, the Fund paid $500 to V.S. as
reimbursement for her legal fees.
       ¶26     The OLR's complaint alleged, and the referee found,
that        Attorney   Chavez   committed   the   following    counts   of
misconduct with respect to his representation of V.S.:

            [COUNT 35] By accepting funds from [V.S.] in May
       2011, and present[ing] a fee agreement that described
       pretrial and trial events through October 2011,
       knowing that he was subject to an automatic license
       suspension at the close of business on June 6, 2011,
       with   no  apparent  intention   to  remedy  his   CLE
       deficiencies prior to suspension, and with no notice
       to [V.S.] of his impending suspension, Chavez violated
       SCR 20:8.4(c).

            [COUNT 36] Prior to the June 6, 2011 suspension
       of his law license, by failing to inform [V.S.] of
       relevant case developments, including the impending
       suspension of his license and his likely inability to
       appear on [V.S.'s] behalf at the June 27, 2011
       proceeding   in     Circuit Court,  Chavez   violated
       SCR 20:1.4(a)(3).15

            [COUNT 37] By failing to, while his license was
       valid, enter an appearance in the Adams County
       matters,   request  discovery   or  otherwise   further
       [V.S.'s] interests, Chavez violated SCR 20:1.3.

            [COUNT 38]    Having accepted $500 from [V.S.],
       despite failing to perform any work on her behalf
       beyond the initial introduction and consultation,
       Chavez violated SCR 20:1.5(a).

            [COUNT 39]   By failing to provide notice of his
       suspension to [V.S.] following that suspension, Chavez


       15
       SCR 20:1.4(a)(3) provides that a lawyer shall "keep the
client reasonably informed about the status of the matter."



                                     16
                                                                        No.   2014AP569-D


      violated [SCR]        22.26(1)(a)      and    (b),    enforceable        via
      SCR 20:8.4(f).

           [COUNT 40]     Subsequent to his June 6, 2011
      license suspension and the consequent termination of
      his representation of [V.S.], by failing to respond to
      her inquiries regarding case status, particularly
      regarding his failure to appear in court on June 27,
      2011; by failing to return [V.S.'s] case file; and
      failing to return any unearned portion of the advanced
      fee, Chavez violated SCR 20:1.16(d).

           [COUNT 41]     By failing to respond to OLR's
      investigation of [V.S.'s] grievance, Chavez violated
      SCR 22.03(2) and (6), enforceable via SCR 20:8.4(h).
      ¶27   The referee recommended that Attorney Chavez's license
be   suspended    for   a    period   of     one    year.         The    referee     also
recommended that Attorney Chavez be ordered to pay restitution
of $3,000 to T.D. (T.D. and J.B. matter) and that he be ordered
to pay restitution to the Fund in the amounts of $1,500 for
T.B., $500 for V.S., and $5,000 for G.N.                          The referee also
recommended that Attorney Chavez be required to pay the full

costs of the proceeding.
      ¶28   Attorney    Chavez    has      not     filed    an    appeal      from    the
referee's report.
      ¶29   We agree with the referee that Attorney Chavez should
be declared in default.         Although Attorney Chavez was personally
served with the complaint and was given notice of the hearing on
the motion for default judgment, he failed to appear or present
a defense.       Accordingly, we deem it appropriate to declare him
in default.
      ¶30   A    referee's    findings       of    fact     are    affirmed      unless

clearly erroneous.          Conclusions of law are reviewed de novo.


                                        17
                                                                     No.   2014AP569-D



See      In     re      Disciplinary          Proceedings     Against      Eisenberg,
2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                      The court may
impose        whatever    sanction       it     sees   fit,   regardless      of   the
referee's recommendation.                See In re Disciplinary Proceedings
Against Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.
      ¶31      We agree with the referee that the allegations in the
OLR's complaint have been established and that Attorney Chavez
engaged in the 41 counts of misconduct alleged in the complaint.
We further agree that a one-year suspension of his license to
practice law in Wisconsin is an appropriate sanction for the
misconduct, and we agree that he should pay the full costs of
the proceeding.          Finally, we agree that Attorney Chavez should

be ordered to make restitution as recommended by the referee.
      ¶32      IT IS ORDERED that the license of Ernesto Chavez to
practice law in Wisconsin is suspended for a period of one year,
effective the date of this order.
      ¶33      IT IS FURTHER ORDERED that within 60 days of the date
of this order, Ernesto Chavez shall make restitution as follows:
$3,000    to     T.D.    (T.D.     and    J.B.     matter);   and    $7,000   to   the
Wisconsin       Lawyers'    Fund    for       Client   Protection,    consisting    of
$1,500 on behalf of T.B., $500 on behalf of V.S., and $5,000 on
behalf of G.N.
      ¶34      IT IS FURTHER ORDERED that within 60 days of the date
of this order, Ernesto Chavez shall pay to the Office of Lawyer

Regulation the costs of this proceeding, which are $677.58.




                                              18
                                                  No.   2014AP569-D



     ¶35   IT IS FURTHER ORDERED that the restitution specified
above is to be completed prior to paying costs to the Office of
Lawyer Regulation.
     ¶36   IT IS FURTHER ORDERED that, to the extent he has not
already done so, Ernesto Chavez shall comply with the provisions
of SCR 22.26 concerning the duties of an attorney whose license
to practice law has been suspended.




                               19
    No.   2014AP569-D




1